DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pgs. 12-20 of response filed 09/03/2021, with respect to claim rejections have all been fully consider. Below are the examiner’s remarks.

Regarding applicant’s arguments directed to the rejection of claims under 35 U.S.C. §112(a), the applicant’s remarks were persuasive and the rejection made in the previous office action has been withdrawn.
Regarding applicant arguments directed to the rejection of claims under 35 U.S.C. §103, the remarks were unpersuasive and the rejection under 35 U.S.C. §103 has been maintained. The rejection has been updated in the current office action to address amended claim limitations.
First, applicant argues that the amended claim limitation in claim 1 are not disclosed by prior art made of record as highlighted in exemplar claim 1 limitations, see pages 13-17. The applicant specifically notes the deficiencies per the cited White et al. (US Pat. Pub. 2011/0289533, hereinafter ‘White’) reference. 
In response, examiner notes the amended claims have been rejection citing a new reference therefore, Applicant’s arguments with respect to noted claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Patent Application Publication No. 2013/0151539, hereinafter ‘Shi’), in view of Bahadori et al. (US PG-Pub. No. 2008/0086558, hereinafter ‘Baha’), and in further view of Santhanam et al. (US 2014/0229679, hereinafter ‘San’).

Regarding independent claim 1 limitations, Shi teaches a computer system comprising:
a storage medium comprising a set of instructions for online content recommendation; and (Shi teaches an instructions for performing operations stored in a storage media, in 0070: Furthermore, the above-described elements and operations can be comprised of instructions that are stored on storage media. The instructions can be retrieved and executed by a processing system….)
a processor in communication with the storage medium, wherein when executing the set of instructions, the processor is directed to: (Shi teaches the instructions executed by a processing system that is a processing device (i.e. processor), in 0070: Furthermore, the above-described elements and operations can be comprised of instructions that are stored on storage media. The instructions can be retrieved and executed by a processing system…; and in 0067-0068: … Furthermore, hardware system 700 may include additional components, such as additional processors, storage devices, or memories. In one implementation, the operations of the embodiments described herein are implemented as a series of executable modules run by hardware system 700, individu­ally or collectively in a distributed computing environment.)
receive in real-time a user request for online content from a first client device; (Shi teaches receiving claimed user request as browser activity associated with a browser page activity used to generate recommendation to the use on user, as disclosed in 0016: …Particular embodiments relate to utilizing a real-time online learning object recommenda­tion engine to rank particular content objects based on their expected interest level to a particular user, and render the most interesting objects to users… the recommendation engine possesses an online learning com­ponent [claimed received user requests captured using logs] that logs whether a user converts, or acts upon, a particular content object after the initial display, or impres­sion, and updates the recommendation engine substantially in real time with the conversion or lack thereof.; and user request for content is received when the when web content is requested for display on client device, that is considered a real-time request for online web content, in 0033: When a user at a client device such as 113a-c requests a page from web servers 101, for example, his or her profile page, the web servers transmit data to recommenda­tion engine 112 to request recommended objects to display to the user [including user device associated with the user]…; and the claimed device for receiving claimed data as web-browser user interact with are installed on the user’s computing device, that is a first client device associated with the user’s display, in 0002: …Typically, a web browser installed on a user's computing device facilitates access to and interaction with information located at various network servers identified by, for example, associated uniform resource locators (URLs ). Conventional approaches to enable sharing of user-generated content include various informa­tion sharing technologies or platforms such as social net­working websites...)
identify request features, comprising context related features comprising at least one of a time of day associated with a first type of activity or a day of week associated with a second type of activity, from the user request; (claimed  identifying request features including  features of user request viewing page from at a client device and identifying the page ID as a feature from the user requested page as described in 0033: …In particular embodiments, web servers 101 forward the requesting user's social networking ID and the page ID. The page ID allows recommendation engine 112 to determine the context of the page, for example, whether the user is viewing his or her own profile page, another user's profile page, an event page, a photo page, a hub page, his or her inbox, a specific message thread, or the like. Based on the user ID and page ID, recommendation engine 112, or alternatively recommendation candidate index 301, may determine the people on the page and, in particular embodiments, the people who are the user's friends on the page. In the example of FIG. 2A, when the viewing user requests to view a page including a photo, recommendation candidate index 301 may deter­mine, based on the page ID, the people on the page, and by querying the social graph with the viewing user's ID and the people on the page, may determine the people in the photo­graph who are also friends with the user…; capturing time of day and event type as depicted in Fig. 2:

    PNG
    media_image1.png
    602
    780
    media_image1.png
    Greyscale


And identifying the a timestamp, as the claimed time of day or day of the week (e.g. Yesterday @ 1:2pm or 19 hours ago), as depicted in Fig. 2, in 0020: … the user's web browser, or other client-side structured document rendering engine or suitable client application, formulates and transmits a request to web servers 101 of social networking system 100. The request generally includes a URL or other document identi­fier as well as metadata or other information. By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser or operating system running on the user's client computing device 113. The request may also include location information identifying a geographic location of the user's client device or a logical network loca­tion of the user's client device, as well as timestamp identi­fying when the request was transmitted.)
determine an amount of time of a time interval based … memory space, wherein a difference between a start of the time interval and an end of the time interval is the amount of time; (Shi teaches determining an amount of time compared to a timeout timer for receiving user interaction data based on receiving an input into memory as a click or no-click user activity input with the web content in memory, in 0051-0054: … Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression…. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed an amount of time of a time interval based … memory space, wherein a difference between a start of the time interval and an end of the time interval is the amount of time], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes.; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users [including claimed second user], at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases…)
cache, in a buffer, the request features for the amount of time of the time interval; (Shi teaches, in [0051]-[0055]: Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed cache request features, in a buffer, as logged data stored for a period of time]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression…. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed an amount of time of a time], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes…)
after the request features are cached in the buffer, receive in real-time a predefined feedback over the online content from the first client device; (Shi teaches logging user activity and interaction (i.e. feedback) once content is rendered on user display (i.e. real-time from a first client device display), in 0051: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object [claimed after the request features are cached in the buffer] for a predetermined amount of time [claimed received real-time predetermined feedback as real-time logged interactions with rendered content]…; and capturing the predetermined feedback as provide interactions as clicks in a predetermined time period captured as positive and negative examples associated with selecting the “X” icon as a predefined feedback user click actions, in 0053-0054: … Similarly, in particular embodiments at Step 501, if the users clicks an "X" icon in the content object, indicating that the user no longer wants to see the content object or similar content objects, online learner 3 04 may register this as a highly negative example, and proceed to Step 502. In par­ticular embodiments, hiding, closing, or "x-ing out" a content object is weighted as a more negative example than merely not interacting with the content object… if the user clicks on the content object but does not "x-out" the content object, online learner 304 considers the interaction a "positive click" and increments the CTR of the content object at Step 503…; where the web-browser user interact with are installed on the user’s computing device, that is the first client device, in [0002].)
determine, based upon whether the predefined feedback was received within the amount of time of the time interval, whether to discard the request features cached in the buffer or use the request features cached in the buffer for training sample generation; (determining to use the requested features as training samples, in 0051-00558: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed determining, based upon whether the predefined feedback was received within an amount of time of a time interval, … or use the request features cached in the buffer for training sample generation]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval, the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed an amount of time of a time interval,]. this disclosure con­templates a timeout period of any arbitrary duration… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…)
responsive to the predefined feedback being received within the amount of time of the time interval, that was determined based on the… memory …, from the receipt of the user request: (Shi teaches claimed responsiveness to received predefined feedback as captured predefined feedback based on the user activity of user click activity as depicted in fig. 5 for a user activity session, in 0051-0054)
generate a training sample by combining in real-time (i) the request features identified from the user request and comprising the context related features comprising at least one of the time of day associated with the first type of activity or the day of week associated with the second type of activity, and (ii) the predefined feedback  (Shi teaches claimed generated training samples as negative and positive examples as depicted in Fig. 5, in 0057-0058: If the user clicks on the content object at Step 501, but does not further convert on the content object within the timeout period, online learner at Step 508 rates the interaction as a positive example [claimed generated training samples by combining claimed real-time user features as clicks associated with the claimed type of activity and claimed predefined feedback]… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object [claimed request features identified from the user request]…) 
the training sample corresponding to a predefined feedback action taken by a first user interacting with the online content displayed on the first client device; (Shi teaches the logging of user activity and interactions of an online learner with content displayed to the user (i.e.  the online context displayed on the first user client device), in [0050]-[0051]: … Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users of the social networking system… At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time.; user interactions from user device, in 0002].)
update a preexisting training database in real-time based on the training sample to generate an updated training sample, (Shi teaches logging user activity as updated data points used to update the model weights), in 0056: -0057: If the user converts on the content object by clicking an element of in the landing page of the content object, online learner 304 proceeds to Step 506. At Step 506, the weight of the positive example is altered depending on the type of conversion type. For example, if the landing page is the public search profile of a non-friend user, online learner 304 may consider sending a friend request to be a strong positive example,... If the user clicks on the content object at Step 501, but does not further convert on the content object within the timeout period, online learner at Step 508 rates the interaction as a positive example… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point…)
wherein prior to being updated based on the training sample received from the first client device, the preexisting training database includes a set of historical training samples; (Shi teaches the system includes a set of historical training samples as the pre-existing user’s previous viewing history (i.e. historical training samples stored in a pre-existing training database for utilization by the social networking system), in 0030: … In particular embodiments, social networking sys­tem utilizes a heuristic model based on the viewing user's previous viewing history to calculate an expected value for each user object candidate to be displayed to the viewing user. & 0024-0025: The physical servers may host functionality directed to the operations of social networking system 100. By way of example, social networking system 100 may host a website that allows one or more users, at one or more client devices 113, to view and post information, as well as communicate with one another via the website… The data store may comprise object store 102, which may store content and data relating to, and enabling, opera­tion of the social network environment as digital data objects including content objects. A data object, in a particular imple­mentation, is an item of digital information typically stored or embodied in a data file, database, or record…Logically, object store 102 corresponds to one or more of a variety of separate or integrated databases, such as relational databases and object-oriented databases, that maintain information as an integrated collection of logically related records or files stored on one or more physical systems.; and storing prior to the real-time logging of user activity and interactions (i.e. updated training samples) of content items on the display of the user (i.e. the user’s first client device), in 0050-0051: ... Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users of the social networking system. At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time...)
conduct a regression training to a computer learning model in real-time, using the updated training sample, to produce a set of trained parameters for an online content recommendation model and save the set of trained parameters (weights)  in a model parameter  database ; (Shi teaches the use of logistic regression (i.e. regression training) to calculate weights of the model (i.e. computer learning model) as depicted in Fig. 5, in 0040: …Online learner 304 returns a model, that is, an array of values of varying weights, that is unique to the set of features for calculation of an expected value of the user/content object combination. In particular embodiments online learner 3 04 and recommendation engine [including claimed model parameter database]  utilize logistic regression to calculate the weights and expected value…This disclosure contemplates any suitable method of calculating the expected value of a user clicking or converting a content object given an input set of user and content fea­tures. In particular embodiments, online learner 304 includes a feedback mechanism for updating the model (weights) based on user interaction with rendered content objects [claimed updated training sample to produce claimed set of trained parameters].; where the model parameters (i.e. weights) are stored in as an array set of trained parameters that define the regression model, in [0040]; And where the engine includes a data used to store information as the claimed database as depicted in Fig. 1, in 0027- 0029: …In particular embodiments, object store 102 may be implemented by any suitable physical system(s) including components, such as one or more database servers, mass storage media, media library systems, storage area networks, data storage clouds, and the like. In one example embodi­ment, object store 102 includes one or more servers, data­bases (e.g., MySQL), and/or data warehouses. Object store 102 may include data associated with different social networking system 100 users, client devices 113, web servers 101 as well as, in particular embodiments, data associated with various concepts…Object recommendation engine may determine, for any given user and any given object in object store 102, the expected probability that the particular user may find the object engaging…)
call the set of trained parameters in the model parameter database in real- time to determine recommended online content for a second user with the online content recommendation model; (Shi teaches the recommendation engine that updates in real-time and includes the online leaning components as claimed call for the set of trained parameters for real-time updates, in [0016]: …Particular embodiments relate to utilizing a real-time online learning object recommenda­tion engine to rank particular content objects based on their expected interest level to a particular user, and render the most interesting objects to users [claimed determined recommended content ]. In particular embodiments, the recommendation engine possesses an online learning com­ponent that logs whether a user converts, or acts upon, a particular content object after the initial display, or impres­sion, and updates the recommendation engine substantially in real time with the conversion or lack thereof; And performing update in real time in response (i.e. call for trained parameters) to user clicks or conversions to updated weights of model (i.e. recommendation model) as depicted in Fig, 5 (i.e. trained parameters), in [0050]: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions. Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users…; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users, at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases.  )
send the recommended online content to a second client device of the second user; (Shi teaches candidate objects maybe recommended to other users (i.e. includes second user), in [0050]: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions. Because of the large number of impressions and user interactions with recommended objects [claimed sent recommended online content] in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users…; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device…; And where the objects are web-elements, as depicted in Fig. 2, delivered to a user’s client device, as depicted in Fig. 1, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users, at one or more client devices 113, to view and post information, as well as communicate with one another via the website...)
receive in real-time a second user request for second online content; (Shi teaches receiving claimed user request as browser activity associated with a browser page activity used to generate recommendation to the use on user, as disclosed in 0016: …Particular embodiments relate to utilizing a real-time online learning object recommenda­tion engine to rank particular content objects based on their expected interest level to a particular user, and render the most interesting objects to users… the recommendation engine possesses an online learning com­ponent [claimed received user requests captured using logs] that logs whether a user converts, or acts upon, a particular content object after the initial display, or impres­sion, and updates the recommendation engine substantially in real time with the conversion or lack thereof.; and user request for content is received when the when web content is requested for display on client device, that is considered a real-time request for online web content, in 0033: When a user at a client device such as 113a-c requests a page from web servers 101, for example, his or her profile page, the web servers transmit data to recommenda­tion engine 112 to request recommended objects to display to the user [including user device associated with the user]…; and the claimed device for receiving claimed data as web-browser user interact with are installed on the user’s computing device, that is a first client device associated with the user’s display, in 0002: …Typically, a web browser installed on a user's computing device facilitates access to and interaction with information located at various network servers identified by, for example, associated uniform resource locators (URLs ). Conventional approaches to enable sharing of user-generated content include various informa­tion sharing technologies or platforms such as social net­working websites...; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users [including claimed second user], at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases…)
identify second request features, comprising second context related features comprising at least one of a second time of day associated with a third type of activity or a second day of week associated with a fourth type of activity, from the second user request; (claimed  identifying request features including  features of user request viewing page from at a client device and identifying the page ID as a feature from the user requested page as described in 0033: …In particular embodiments, web servers 101 forward the requesting user's social networking ID and the page ID. The page ID allows recommendation engine 112 to determine the context of the page, for example, whether the user is viewing his or her own profile page, another user's profile page, an event page, a photo page, a hub page, his or her inbox, a specific message thread, or the like. Based on the user ID and page ID, recommendation engine 112, or alternatively recommendation candidate index 301, may determine the people on the page and, in particular embodiments, the people who are the user's friends on the page. In the example of FIG. 2A, when the viewing user requests to view a page including a photo, recommendation candidate index 301 may deter­mine, based on the page ID, the people on the page, and by querying the social graph with the viewing user's ID and the people on the page, may determine the people in the photo­graph who are also friends with the user…; capturing time of day and event type as depicted in Fig. 2:

    PNG
    media_image1.png
    602
    780
    media_image1.png
    Greyscale


And identifying the a timestamp, as the claimed time of day or day of the week (e.g. Yesterday @ 1:2pm or 19 hours ago), as depicted in Fig. 2, in 0020: … the user's web browser, or other client-side structured document rendering engine or suitable client application, formulates and transmits a request to web servers 101 of social networking system 100. The request generally includes a URL or other document identi­fier as well as metadata or other information. By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser or operating system running on the user's client computing device 113. The request may also include location information identifying a geographic location of the user's client device or a logical network loca­tion of the user's client device, as well as timestamp identi­fying when the request was transmitted; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users [including claimed second user], at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases…)
determine a second amount of time of a second time interval based on second … memory space, wherein a difference between a start of the second time interval and an end of the second time interval is the second amount of time; (Shi teaches determining an amount of time compared to a timeout timer for receiving  the claimed user’s interaction data based on receiving an input into memory as a click or no-click user activity input with the web content in memory, in 0051-0054: … Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression…. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed an amount of time of a time interval based … memory space, wherein a difference between a start of the time interval and an end of the time ], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes.; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users [including claimed second user], at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases… )
 cache, in the buffer, the second request features for the second amount of time of the second time interval; (Shi teaches, in [0051]-[0055]: Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed cache request features, in a buffer, as logged data stored for the claimed second amount of time]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression…. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed an amount of time of a time], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes…; where the system functions are processed for a plurality of users including claimed second user and second time intervals for making recommendations, in 0024)
after the second request features are cached in the buffer, determine, based upon whether second predefined feedback over the second online content was received within the second amount of time of the second time interval, whether to discard the second request features cached in the buffer or use the second request features cached in the buffer for training sample generation; and responsive to determining that the second predefined feedback over the second online content (determining to use the requested features as training samples, in 0051-00558: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed after the second request features are cached in the buffer, determining, based upon whether second predefined feedback was received within a second amount of time of a second time interval, whether to … use the second request features cached in the buffer for training sample generation]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed responsive to determining that the second predefined feedback has not been received within the second amount of time of the second time interval], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed second amount of time of a second time interval associated with the second user event interactions] this disclosure con­templates a timeout period of any arbitrary duration… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…; And claimed second user in a plurality captured using a userID, in 0018-0020.; And  claimed responsive to determining that the second predefined feedback (clicked signal as positive or negative) over the second online content (Fig. 5: rendered content) has not been received within the second amount of time of the second time interval, … the second request features identified from the second user request and cached in the buffer, in Fig. 5 landing page features maybe rendered or discarded as not rendered to the user device). (as depicted in Fig. 5:

    PNG
    media_image2.png
    653
    616
    media_image2.png
    Greyscale


And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024)
While Shi does disclose use of timestamps for capturing user request and feedback based on available memory used to render online content and capturing a measure of user engagement. Shi does not expressly teach claim 1 limitation:
determine an amount of time of a time interval based available memory space, wherein a difference between a start of the time interval and an end of the time interval is the amount of time; / determine … amount of time of … time interval based on available memory space, wherein a difference between a start of the … time interval and an end of the … time interval is the … amount of time;

determine an amount of time of a time interval based available memory space, wherein a difference between a start of the time interval and an end of the time interval is the amount of time; / determine … amount of time of … time interval based on available memory space, wherein a difference between a start of the … time interval and an end of the … time interval is the … amount of time;  (in 0024-0025: In addition to the tracking ID of the prior art (here, the cookie id is labeled <core_id>, for Coremetrics ID), a session ID is created and assigned by the web analytics server to each new session. The log of information tracked by the metadata request elements is thus associated not only with a core ID, but a session ID as well. Each activity tracked and stored includes the core ID [claimed available memory space] and the session ID. Each stored activity is assigned a time stamp [claimed start and end time associated with an activity session]. The time stamp allows establishing the sequence of events and allows easy analysis of the activities that led to other activities. Any session is maintained active as long as the user has his browser open, with a timeout ending [claimed end of time interval] the session if there is no activity for a designated time period [claimed determined amount of time based on claimed start and end intervals and available memory space as the core ID]; where the data is tracked for a plurality on user including the claimed first and second, in 0006: …Each of these web based resources has an associated tag 16 and 18, respectively, for tracking clicks by users 20. The tags collect the user click information and transmit it over the internet 22 to a web analytics server or tracking server 24; and the claimed plurality in 0009: … Collected data is then sessionized by using session IDs which are provided by the analytic server as part of the initial session dialogue. Clicks from different users may be sent to different web servers in the analytics server system. Multiple collectors pull this data and provide it in multiple messaging queues to the sessionized transformers based on a hash ID algorithm…)
The Shi and Baha references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing methods and systems for data analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for timing event sessions based analytics based on resource management (e.g. memory allocation and availability) as disclosed by Baha with the information retrieval and processing system as disclosed by Shi.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to group data observations using tracked sessions to observe user behavior patterns (Baha 0008). Doing so will allow for determination of patterns that the lead to a purchase and  speeding up processing and analyzing of tracked data orders (Baha, 0008).
While Shi discloses the use of a buffer to hold user content and receive user predetermined feedback as depicted in Fig.5; and removing data passed through the web servers associated with user request, in 0042: At Step 402, web server 101 forwards a set of infor­mation pertaining to the request to recommendation engine 112. As previously disclosed, web servers may send, at a minimum, the requester's user ID and the page ID of the requested page to recommendation engine 112. In particular embodiments, web server 101 may transmit the user ID, page ID, and a list of the users contained in the requested page. In particular embodiments, web server 101 may transmit the user ID, page ID, a list of users contained in the requested page, and a one or more services available on the page. In particular embodiments, recommendation engine 112 may add, remove, or additionally process any of the data passed to it from web servers 101.
Shi and Baha do not expressly teach a discarding process as recited in claim 1 limitation:
responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space, discard the second request features identified from the second user request and cached in the buffer. 
San does expressly teach claim 1 limitation:
responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space, discard the second request features identified from the second user request and cached in the buffer. (in 0033-0034: In one embodiment, the scorer 201 generates engagement scores for entries of action data as they are generated by the action logger 105 and may update the engagement scores based on observed interactions with notifications... For example, entries of action data associated with dates longer than a threshold time from a current time have their engagement scores lowered or entries of action data associated with dates within a threshold time from the current time have their engagement scores boosted. Time-based biasing of engagement scores is used to manage the entries of action data stored in the action cache 104, as described in more detail below. The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing [responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space, discard the second request features identified from the second user request and cached in the buffer.]... The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing... When a trigger event is received, the purge mod­ule 202 removes a subset of the entries of action data from the action cache 105. In one embodiment, the number of entries removed is based on a number of new entries of action data expected to be stored in the action cache 104 within a speci­fied time period [claimed responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space,…];  Examiner notes San teaches mentoring a plurality of users as depicted in Fig. 1; And the plurality of users associated with a time period, in 0021: The social data aggregator 103 receives requests for information (such as for notifications) from a client device 100, determines information relevant for a user [claimed client device; including second user associated with a user device in a plurality as depicted in Fig. 1]  identified by a request [claimed determining recommended online content for a second user with the online content recommendation model], and sends the determined information to the client device 100 [claimed sending …to a second device of the second user of the plurality depicted in Fig. 1 in a social network]. The social data aggregator 103 also receives data from users including uploaded content [claimed based upon the updated training sample]… The data received from the users implicitly and explicitly provides information to the social data aggregator 103 describing actions performed by users. Based on the information describing actions performed by the users, the social data aggregator 103 determines the notifications of actions that are relevant for users [claimed second client device of the second user])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art caching training examples based on a predetermined time interval as user interactions with browser contents and objects associated with a social media application to train a learning model  as disclosed by San with the method for collecting training examples as online interaction events and using the monitored interaction events for training content recommendation models as collectively disclosed by Shi and Baha.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Shi, Baha, and San in order facilitate data caching, in particular, to caching data describing actions as observed interactions and factors in a social net­working system (San, 0001); Doing so allows a machine-learned model to generate engagement scores based on one or more of the factors and the set of observed interactions; where by observing the interactions between users and notifications including entries of action data, the machine-learned model may be adjusted to improve future scoring (San, 0032).
Examiner notes that the broadest reasonable interpretation (BRI) in light of applicant’s specification for the term user request is any activity for generating online content from applicant’s specification paragraph 0040.

Regarding claim 2, the rejection of claim 1 is incorporated and Shi in combination with Baha and San further teaches the system of claim 1:
wherein the amount of time is determined based on …, an amount of query traffic and a feature size. (Shi teaches determine an amount the timer amount of time that is compared to a timeout interval based on the user activity of no query traffic from user non-click activity and feature size as the timer amount for  receiving query traffic by the user click for rendering or not rendering a landing page as depicted in fig. 5 for a user activity session, in 0051-0054.)
Shi does not expressly teach claim 2 limitation:
wherein the amount of time is determined based upon the available memory space, an amount of query traffic and a feature size. 
Baha teaches claim 2 limitation:
wherein the amount of time is determined based upon the available memory space, an amount of query traffic and a feature size. (Baha teaches the session that is associated with a determined time less than a timeout for ending the session based on the activity session including tracking  query traffic associated with the internet session, the feature size as streaming event data loaded at an available memory space for capturing data at the available core ID memory space and routed to appropriate hashed using a load balancing process, in 0024-0026; where the session time is based on available memory size for load balancing to process user features in a session to web analytic servers, in 0028.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shi and Baha for the same reasons disclosed above.

	
Regarding claim 3, the rejection of claim 1 is incorporated and Shi in combination with Baha and San further teaches the system of claim 1:
wherein the user request is received from the first client device when the first client device opens a user interface to load the online content. (Shi teaches the user request is received by user requesting a page from at a client device to display objects to the user (i.e. opens on a client device user interface, in 0033, to render requested objects to a particular user (i.e. first user) 0051 and 0024.)

Regarding claim 4, the rejection of claim 1 is incorporated and Shi in combination with Baha and San further teaches the system of claim 1:
wherein the request features comprise at least one of demographic information of a user, device parameters of a client device, and a timestamp showing a time that the user request occurs. (Shi teaches the request of features comprise demographic features about a requesting user, in 0039: … User feature provider 303 may return demo­graphic features about the requesting user by looking up the user ID's profile page, or querying the social graph with the user ID for attribute information associated with the node. In particular embodiments, the user features may include, with­out limitation, the user's age, gender, location, religion, political views, interests, number of friends, ethnicity, occu­pation, and the like…; operating system on user computing device (i.e. device parameter of a user client device) time stamp when the request was transmitted from user device, in 0020: … The request may also include location information identifying a geographic location of the user's client device or a logical network loca­tion of the user's client device, as well as timestamp identi­fying when the request was transmitted; And the plurality of users, in 0023-0024.)

Regarding claim 5, the rejection of claim 1 is incorporated and Shi in combination with Baha and San  further teaches the system of claim 1:
wherein the predefined feedback comprises at least one of a click of the online content, a "like" or "dislike" action associated with the online content, and at least one of sharing the online content or forwarding to a website. (Shi teaches the logging of user activity and interactions of an online learner with content displayed, as depicted in Fig. 2 (i.e. comprises a “like” and sharing objects, to the user (i.e. a first user), in 0050-0051: …At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression." ; to capture user click on the content object during a predefined time as a positive example (i.e. predefined feedback action taken by the user), in [0057] and for sharing tag photo online content in a newsfeed, as depicted in Fig. 2, in .[0030] or shared URLs, in [0026])

Regarding claim 6, the rejection of claim 1 is incorporated and Shi in combination with Baha and San further teaches the system of claim 1:
wherein at least one of the day of week of the context related features corresponds to weekends, or the time of day of the context related features corresponds to evenings;  (as depicted in Fig. 2 timestamp Sunday

    PNG
    media_image3.png
    848
    1169
    media_image3.png
    Greyscale



And identifying the a timestamp, as the claimed time of day or day of the week corresponding to a weekend (e.g. Sunday), as depicted in Fig. 2, in 0020: … the user's web browser, or other client-side structured document rendering engine or suitable client application, formulates and transmits a request to web servers 101 of social networking system 100. The request generally includes a URL or other document identi­fier as well as metadata or other information. By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser or operating system running on the user's client computing device 113. The request may also include location information identifying a geographic location of the user's client device or a logical network loca­tion of the user's client device, as well as timestamp identi­fying when the request was transmitted…)


wherein to determine the recommended online content, the processor is further directed to: call the set of trained parameters of the online content recommendation model; (Shi teaches after obtaining the user and online content features (i.e. a call for trained parameters) the online learner returns weights (i.e. trained parameters) that used for calculating the expected value, in [0040].)
based on the request features and for each item of an plurality of online items, determine a probability value that a user will perform at least one predefined feedback action over an online item; (Shi teaches after obtaining the user and content features the online learner returns weights (i.e. trained parameters based on request features) that used for calculating the expected value, in [0040] where the expected value is the probability the particular user my find the object engaging, in [0040]; where a user engagement history is capture for content objects as the features that include the CTR, in [0039] of the plurality of monitored users, in [0023]; the CTR being the click rate (i.e. as a predefined feedback action over an online content item), in [0038].)
select a predetermined number of online items from the plurality of online items that have highest probability values; and (Shi teaches ranks the candidate objects that have the highest expected value (i.e. probability value) and renders a predetermined number of candidate samples (i.e. select a predetermined number of online items), in [0049].)
identify the selected online items as the recommended online content to display on the second client device. (Shi teaches candidate objects maybe recommended (i.e. identified selection of online items) to other users (i.e. includes second user) the viewing user may know (i.e. first user), in [0034]; where the objects are web-elements, as depicted in Fig. 2, delivered to a user’s client device (i.e. including a client device associated with the second user), as depicted in Fig. 1, in [0030].)


Regarding independent claim 8 limitations, Shi teaches a method for online content recommendation comprising:
receiving in real-time a user request for online content from a first client device;  (Shi teaches receiving claimed user request as browser activity associated with a browser page activity used to generate recommendation to the use on user, as disclosed in 0016: …Particular embodiments relate to utilizing a real-time online learning object recommenda­tion engine to rank particular content objects based on their expected interest level to a particular user, and render the most interesting objects to users… the recommendation engine possesses an online learning com­ponent [claimed received user requests captured using logs] that logs whether a user converts, or acts upon, a particular content object after the initial display, or impres­sion, and updates the recommendation engine substantially in real time with the conversion or lack thereof.; and user request for content is received when the when web content is requested for display on client device, that is considered a real-time request for online web content, in 0033: When a user at a client device such as 113a-c requests a page from web servers 101, for example, his or her profile page, the web servers transmit data to recommenda­tion engine 112 to request recommended objects to display to the user [including user device associated with the user]…; and the claimed device for receiving claimed data as web-browser user interact with are installed on the user’s computing device, that is a first client device associated with the user’s display, in 0002: …Typically, a web browser installed on a user's computing device facilitates access to and interaction with information located at various network servers identified by, for example, associated uniform resource locators (URLs ). Conventional approaches to enable sharing of user-generated content include various informa­tion sharing technologies or platforms such as social net­working websites...)
identifying request features from the user request; (claimed  identifying request features including  features of user request viewing page from at a client device and identifying the page ID as a feature from the user requested page as described in 0033: …In particular embodiments, web servers 101 forward the requesting user's social networking ID and the page ID. The page ID allows recommendation engine 112 to determine the context of the page, for example, whether the user is viewing his or her own profile page, another user's profile page, an event page, a photo page, a hub page, his or her inbox, a specific message thread, or the like. Based on the user ID and page ID, recommendation engine 112, or alternatively recommendation candidate index 301, may determine the people on the page and, in particular embodiments, the people who are the user's friends on the page. In the example of FIG. 2A, when the viewing user requests to view a page including a photo, recommendation candidate index 301 may deter­mine, based on the page ID, the people on the page, and by querying the social graph with the viewing user's ID and the people on the page, may determine the people in the photo­graph who are also friends with the user…; capturing time of day and event type as depicted in Fig. 2:

    PNG
    media_image1.png
    602
    780
    media_image1.png
    Greyscale


And identifying the a timestamp, as the claimed time of day or day of the week (e.g. Yesterday @ 1:2pm or 19 hours ago), as depicted in Fig. 2, in 0020: … the user's web browser, or other client-side structured document rendering engine or suitable client application, formulates and transmits a request to web servers 101 of social networking system 100. The request generally includes a URL or other document identi­fier as well as metadata or other information. By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser or operating system running on the user's client computing device 113. The request may also include location information identifying a geographic location of the user's client device or a logical network loca­tion of the user's client device, as well as timestamp identi­fying when the request was transmitted.)
determine an amount of time of a time interval based … memory space, wherein a difference between a start of the time interval and an end of the time interval is the amount of time; (Shi teaches determining an amount of time compared to a timeout timer for receiving user interaction data based on receiving an input into memory as a click or no-click user activity input with the web content in memory, in 0051-0054: … Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression…. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed an amount of time of a time interval based … memory space, wherein a difference between a start of the time interval and an end of the time interval is the amount of time], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes.; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users [including claimed second user], at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases…)
cache, in a buffer, the request features for the amount of time of the time interval; (Shi teaches, in [0051]-[0055]: Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed cache request features, in a buffer, as logged data stored for a period of time]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression…. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed an amount of time of a time], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes…)
after the request features are cached in the buffer, receiving in real-time a predefined feedback over the online content from the first client device; (Shi teaches logging user activity and interaction (i.e. feedback) once content is rendered on user display (i.e. real-time from a first client device display), in 0051: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object [claimed after the request features are cached in the buffer] for a predetermined amount of time [claimed received real-time predetermined feedback as real-time logged interactions with rendered content]…; and capturing the predetermined feedback as provide interactions as clicks in a predetermined time period captured as positive and negative examples associated with selecting the “X” icon as a predefined feedback user click actions, in 0053-0054: … Similarly, in particular embodiments at Step 501, if the users clicks an "X" icon in the content object, indicating that the user no longer wants to see the content object or similar content objects, online learner 3 04 may register this as a highly negative example, and proceed to Step 502. In par­ticular embodiments, hiding, closing, or "x-ing out" a content object is weighted as a more negative example than merely not interacting with the content object… if the user clicks on the content object but does not "x-out" the content object, online learner 304 considers the interaction a "positive click" and increments the CTR of the content object at Step 503…; where the web-browser user interact with are installed on the user’s computing device, that is the first client device, in [0002].)
determine, based upon whether the predefined feedback was received within the amount of time of the time interval, whether to discard the request features cached in the buffer or use the request features cached in the buffer for training sample generation; (determining to use the requested features as training samples, in 0051-00558: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed determining, based upon whether the predefined feedback was received within an amount of time of a time interval, … or use the request features cached in the buffer for training sample generation]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval, the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed an amount of time of a time interval,]. this disclosure con­templates a timeout period of any arbitrary duration… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…)
responsive to the predefined feedback being received within the amount of time, that was determined based on at least one of the …. memory…, the amount of query traffic or the feature size,  from the receipt of the user request: (Shi teaches claimed responsiveness to received predefined feedback as captured predefined feedback based on the user activity of user click activity as depicted in fig. 5 for a user activity session, in 0051-0054; And in response to receiving the user clicks on the context object in memory, that is receiving the content positive feedback, within the timer period that is less than the timeout interval, that was determined within the timer amount of time, in [0057]; where receiving the user clicks or non-click associated with the rendered content, that is receiving a positive or negative predetermined feedback, within the timer period that is less than the timeout interval, that is within the timer amount of time based the user input into memory input for accepting click data, in [0057].)
generating a training sample by combining in real-time: the request features identified from the user request; and the predefined feedback, (Shi teaches claimed generated training samples as negative and positive examples as depicted in Fig. 5, in 0057-0058: If the user clicks on the content object at Step 501, but does not further convert on the content object within the timeout period, online learner at Step 508 rates the interaction as a positive example [claimed generated training samples as clicks associated with the claimed type of activity and claimed predefined feedback]… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner  304 can accurately encapsulate any correlative or casual relationships between the user and the content object [claimed request features identified from the user request]…)  
the training sample corresponding to a predefined feedback action taken by a first user interacting with the online content displayed on the first client device; (Shi teaches the logging of user activity and interactions of an online learner with content displayed to the user (i.e.  the online context displayed on the first user client device), in [0050]-[0051]; to capture user click on the content object during a predefined time as a positive example (i.e. predefined feedback action taken by the user), in [0057].)
updating, by a computer system, a preexisting training database in real-time based on the training sample to generate an updated training sample, (Shi teaches logging user activity and interaction for a session time period (i.e. updating a preexisting training database log in real-time for generating an updated training sample log entry), in [0051] & [0024]-[0025]; where the online leaner, as depicted in Fig. 3:304 combines data, that the user activity and interaction training sample, to update the models, in [0058] that includes user activity and interaction data as the impression features associated with a user click activity including hiding, closing, or “X-ing out”, the user predefined feedback data, in [0050]-[0054], and user activity and interaction data as the conversion data, that includes as the user’s real-time request for web-page content associated with another user public profile page (e.g. landing page associated with content), in [0054]-[0055], where the online learner to be aware of the user features and content features generate the correlated relationships as data points feed into the leaner and used to update the weights in the model using the regression analysis, in [0058] & [0047]; using a processing device to executing instructions as the recited computer system, in [0070].)
wherein prior to being updated based on the training sample received from the first client device, the preexisting training database includes a set of historical training samples; (Shi teaches the system includes viewer viewing history (i.e. historical training samples), in [0030]; that stored prior to the real-time logging of user activity and interactions (i.e. updated training samples) of content items on the display of the user (i.e. the first client device), in [0051].)
conducting, by the computer system, a regression training to a computer learning model in real-time, using the updated training sample, to produce a set of trained parameters for an online content recommendation model; and  (Shi teaches the use of logistic regression (i.e. regression training) to calculate weights of the model (i.e. computer learning model) as depicted in Fig. 5, in [0040]; and updated the model parameters (i.e. weights) that are stored in as an array set of trained parameters that define the regression model, in [0040]; where the online learner system can return the array of weights have different values based on the input features, that calculating the set of trained parameters to produce a set of calculated weights, in [0046].)
calling the set of trained parameters in real-time to determine recommended online content for a second user with the online content recommendation model; and (Shi teaches the recommendation engine that updates in real-time and includes the online leaning components, in [0016] that update in real time in response (i.e. call for trained parameters) to user clicks or conversions to updated weights of model (i.e. recommendation model) as depicted in Fig, 5 (i.e. trained parameters), in [0050];  where the online learner returns calculated weights (i.e. trained parameters) for calculating the expected value, in [0040]; where candidate objects have the highest expected value, in [0049] and candidate objects maybe recommended (i.e. determined  recommended online items) to other users (i.e. includes second user) the viewing user may know (i.e. first user), in [0034].)
sending, by the computer system, the recommended online content to a second client device of the second user. (Shi teaches candidate objects maybe recommended to other users (i.e. includes second user) the viewing user may know (i.e. first user); where the objects are web-elements, as depicted in Fig. 2, delivered to a user’s client device, as depicted in Fig. 1, in [0030]; and the plurality of user in [0024]: …By way of example, social networking system 100 may host a website that allows one or more users, at one or more client devices 113, to view and post information, as well as communicate with one another via the website.. )
Shi does not expressly teach claim 8 limitation:
determining an amount of time based upon at least one of available memory space… 
 Baha teaches claim 8 limitation:
determining an amount of time based upon at least one of available memory space, an amount of query traffic or a feature size; (in 0024-0025: In addition to the tracking ID of the prior art (here, the cookie id is labeled <core_id>, for Coremetrics ID), a session ID is created and assigned by the web analytics server to each new session. The log of information tracked by the metadata request elements is thus associated not only with a core ID, but a session ID as well. Each activity tracked and stored includes the core ID [claimed available memory space] and the session ID. Each stored activity is assigned a time stamp [claimed start and end time associated with an activity session]. The time stamp allows establishing the sequence of events and allows easy analysis of the activities that led to other activities. Any session is maintained active as long as the user has his browser open, with a timeout ending [claimed end of time interval] the session if there is no activity for a designated time period [claimed determined amount of time based on claimed start and end intervals and available memory space as the core ID]; where the data is tracked for a plurality on user including the claimed first and second, in 0006: …Each of these web based resources has an associated tag 16 and 18, respectively, for tracking clicks by users 20. The tags collect the user click information and transmit it over the internet 22 to a web analytics server or tracking server 24; and the claimed plurality in 0009: … Collected data is then sessionized by using session IDs which are provided by the analytic server as part of the initial session dialogue. Clicks from different users may be sent to different web servers in the analytics server system. Multiple collectors pull this data and provide it in multiple messaging queues to the sessionized transformers based on a hash ID algorithm…)
The Shi and Baha references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing methods and systems for data analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for timing event sessions based analytics based on resource management (e.g. memory allocation and availability) as disclosed by Baha with the information retrieval and processing system as disclosed by Shi.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to group data observations using tracked sessions to observe user behavior patterns (Baha 0008). Doing so will allow for determination of patterns that the lead to a purchase and  speeding up processing and analyzing of tracked data orders (Baha, 0008).
in 0042: At Step 402, web server 101 forwards a set of infor­mation pertaining to the request to recommendation engine 112. As previously disclosed, web servers may send, at a minimum, the requester's user ID and the page ID of the requested page to recommendation engine 112. In particular embodiments, web server 101 may transmit the user ID, page ID, and a list of the users contained in the requested page. In particular embodiments, web server 101 may transmit the user ID, page ID, a list of users contained in the requested page, and a one or more services available on the page. In particular embodiments, recommendation engine 112 may add, remove, or additionally process any of the data passed to it from web servers 101.
Shi and Baha do not expressly teach a discarding process as recited in claim 8 limitation:
responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space, discard the second request features identified from the second user request and cached in the buffer. 
San does expressly teach claim 8 limitation:
responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space, discard the second request features identified from the second user request and cached in the buffer. (in 0033-0034: In one embodiment, the scorer 201 generates engagement scores for entries of action data as they are generated by the action logger 105 and may update the engagement scores based on observed interactions with notifications... For example, entries of action data associated with dates longer than a threshold time from a current time have their engagement scores lowered or entries of action data associated with dates within a threshold time from the current time have their engagement scores boosted. Time-based biasing of engagement scores is used to manage the entries of action data stored in the action cache 104, as described in more detail below. The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing [responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space, discard the second request features identified from the second user request and cached in the buffer.]... The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing... When a trigger event is received, the purge mod­ule 202 removes a subset of the entries of action data from the action cache 105. In one embodiment, the number of entries removed is based on a number of new entries of action data expected to be stored in the action cache 104 within a speci­fied time period [claimed responsive to determining that the … predefined feedback over the … online content has not been received within the … amount of time of the … time interval determined based on the … available memory space,…];  Examiner notes San teaches mentoring a plurality of users as depicted in Fig. 1; And the plurality of users associated with a time period, in 0021: The social data aggregator 103 receives requests for information (such as for notifications) from a client device 100, determines information relevant for a user [claimed client device; including second user associated with a user device in a plurality as depicted in Fig. 1]  identified by a request [claimed determining recommended online content for a second user with the online content recommendation model], and sends the determined information to the client device 100 [claimed sending …to a second device of the second user of the plurality depicted in Fig. 1 in a social network]. The social data aggregator 103 also receives data from users including uploaded content [claimed based upon the updated training sample]… The data received from the users implicitly and explicitly provides information to the social data aggregator 103 describing actions performed by users. Based on the information describing actions performed by the users, the social data aggregator 103 determines the notifications of actions that are relevant for users [claimed second client device of the second user])
The Shi, Baha, and San references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in online content using real-time interaction event data to train  and develop information retrieval and data processing models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art caching training examples based on a predetermined time interval as user interactions with browser contents and objects associated with a social media application to train a learning model  as disclosed by San with the method for collecting training examples as online interaction events and using the monitored interaction events for training content recommendation models as collectively disclosed by Shi and Baha.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Shi, Baha, and San in order facilitate data caching, in particular, to caching data describing actions as observed interactions and factors in a social net­working system (San, 0001); Doing so allows a machine-learned model to generate engagement scores based on one or more of the factors and the set of 

Regarding claim 9, the rejection of claim 8 is incorporated and Shi in combination and Baha in view of San further teaches the method of claim 8:
wherein the set of trained parameters is saved in a model parameter database (Shi teaches the use of logistic regression (i.e. regression training) to calculate weights of the model (i.e. computer learning model) as depicted in Fig. 5, in 0040: …Online learner 304 returns a model, that is, an array of values of varying weights, that is unique to the set of features for calculation of an expected value of the user/content object combination. In particular embodiments online learner 3 04 and recommendation engine [including claimed model parameter database]  utilize logistic regression to calculate the weights and expected value…This disclosure contemplates any suitable method of calculating the expected value of a user clicking or converting a content object given an input set of user and content fea­tures. In particular embodiments, online learner 304 includes a feedback mechanism for updating the model (weights) based on user interaction with rendered content objects [claimed updated training sample to produce claimed set of trained parameters].; where the model parameters (i.e. weights) are stored in as an array set of trained parameters that define the regression model, in [0040]; And where the engine includes a data used to store information as the claimed database as depicted in Fig. 1, in 0027- 0029: …In particular embodiments, object store 102 may be implemented by any suitable physical system(s) including components, such as one or more database servers, mass storage media, media library systems, storage area networks, data storage clouds, and the like. In one example embodi­ment, object store 102 includes one or more servers, data­bases (e.g., MySQL), and/or data warehouses. Object store 102 may include data associated with different social networking system 100 users, client devices 113, web servers 101 as well as, in particular embodiments, data associated with various concepts…Object recommendation engine may determine, for any given user and any given object in object store 102, the expected probability that the particular user may find the object engaging…)
and the calling comprises calling the set of trained parameters from in the model parameter database. (Shi teaches the recommendation engine that updates in real-time and includes the online leaning components as claimed call for the set of trained parameters for real-time updates, in [0016]: …Particular embodiments relate to utilizing a real-time online learning object recommenda­tion engine to rank particular content objects based on their expected interest level to a particular user, and render the most interesting objects to users [claimed determined recommended content ]. In particular embodiments, the recommendation engine possesses an online learning com­ponent that logs whether a user converts, or acts upon, a particular content object after the initial display, or impres­sion, and updates the recommendation engine substantially in real time with the conversion or lack thereof; And performing update in real time in response (i.e. call for trained parameters) to user clicks or conversions to updated weights of model (i.e. recommendation model) as depicted in Fig, 5 (i.e. trained parameters), in [0050]: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions. Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users…; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users, at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases.)

Regarding claim 10, the rejection of claim 8 is incorporated and Shi in combination with Baha in view of San further teaches the method of claim 8:
receiving in real-time a second user request for second online content; (Shi teaches the user request is received by user requesting a page from at a client device to display objects to the user (i.e. opens on a client device user interface, in [0033]-0034, to render requested objects to a particular user (i.e. second user in the plurality as depicted in Fig.6 associated with client device and userID ); (claimed plurality of user as depicted Fig. 1 & Fig. 3, in 0018-0020 )
identifying second request features from the second user request;  (claimed plurality of user as depicted Fig. 1 & Fig. 3, in 0018-0020: As FIG. 1 illustrates, particular embodiments may operate in conjunction with a network environment comprising social network system 100 and cli­ent devices 113a-c, as well as, in some embodiments, one or more third party web application servers 140. Client devices 113a-c, web servers 40, and third-party websites 140 may be operably connected to the network environment and Internet 120 via a network service provider, a wireless carrier, a set of routers or networking switches, or any other suitable means... By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser or operating system running on the user's client computing device 113. The request may also include location information identifying a geographic location of the user's client device or a logical network loca­tion of the user's client device, as well as timestamp identi­fying when the request was transmitted.; And in  0050: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions [claimed the operations comprise identifying second request features from a second user request from second user device]. Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time [caching, in the buffer, the second request features] in order to reflect habits or preferences of users [including claimed second user] of the social networking system.)
determining a second amount of time of a second time interval based on at least one of second available memory space, a second amount of query traffic or a second feature size, wherein a difference between a start of the second time interval and an end of the second time interval is the second amount of time; (in 0051-00558: At Step 500, a particular content object [claimed query traffic] is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions [claimed query traffic] with the rendered content object for a predetermined amount of time [claimed determining a second amount of time of a second time interval based on at least one of a second amount of query traffic, Examiner notes the plurality associated with the user capturing user activity as claimed second amount of time]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression. At Step 501, online learner 304 waits for the user to click [claimed query traffic] on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval, the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed wherein a difference between a start of the second time interval and an end of the second time interval is the second amount of time associated with second user activity log]. this disclosure con­templates a timeout period of any arbitrary duration… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…)
caching, in the buffer, the second request features for the second amount of time of the second time interval; (Shi teaches, in [0051]-[0055]: Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed caching, in the buffer, the second request features for the second amount of time of the second time interval, as logged data stored for a period of time associated with the second user]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression…. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval, the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed caching, in the buffer, the second request features for the second amount of time of the second time interval, as logged data stored for a period of time associated with the second user]…)
after the second request features are cached in the buffer, determining, based upon whether second predefined feedback was received within a second amount of time of a second time interval, whether to discard the second request features cached in the buffer or use the second request features cached in the buffer for training sample generation; and responsive to determining that the second predefined feedback has not been received within the second amount of time of the second time interval, … (determining to use the requested features as training samples, in 0051-00558: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed after the second request features are cached in the buffer, determining, based upon whether second predefined feedback was received within a second amount of time of a second time interval, whether to … use the second request features cached in the buffer for training sample generation]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed responsive to determining that the second predefined feedback has not been received within the second amount of time of the second time interval], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed second amount of time of a second time interval associated with the second user event interactions] this disclosure con­templates a timeout period of any arbitrary duration… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…; And claimed second user in a plurality captured using a userID, in 0018-0020.)
While Shi discloses the storing of interaction events provided to a user for interaction on a browser provided content and objects using a client device. 
 Shi does not expressly disclose discarding the samples that are observed as part of the even log as recited in the claim 10 limitation: determining, based upon whether … predefined feedback was received within a second amount of time of a second time interval, whether to discard the …request features cached in the buffer … responsive to determining that the … predefined feedback has not been received within the … amount of time of the … time interval, discarding the second request features identified from the second user request and cached in the buffer.
San does expressly teach claim 10 limitation: determining, based upon whether … predefined feedback was received within a second amount of time of a second time interval, whether to discard the (in 0033-0034: In one embodiment, the scorer 201 generates engagement scores for entries of action data as they are generated by the action logger 105 and may update the engagement scores based on observed interactions with notifications... For example, entries of action data associated with dates longer than a threshold time from a current time have their engagement scores lowered or entries of action data associated with dates within a threshold time from the current time have their engagement scores boosted. Time-based biasing of engagement scores is used to manage the entries of action data stored in the action cache 104, as described in more detail below. The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing... The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing [claimed determining, based upon whether … predefined feedback was received within a second amount of time of a second time interval, whether to discard the …request features cached in the buffer … responsive to determining that the … predefined feedback has not been received within the … amount of time of the … time interval, discarding the second request features identified from the second user request and cached in the buffer]... When a trigger event is received, the purge mod­ule 202 removes a subset of the entries of action data from the action cache 105. In one embodiment, the number of entries removed is based on a number of new entries of action data expected to be stored in the action cache 104 within a speci­fied time period;  Examiner notes system, mentoring a plurality of users as depicted in Fig. 1)


Regarding claim 11, the rejection of claim 8 is incorporated and Shi in combination with Baha in view of San further teaches the method of claim 8:
wherein the request features comprise at least one of demographic information of a user, device parameters of a client device, and a timestamp showing a time that the user request occurs. (Shi teaches the request of features comprise demographic features about requesting user, in [0039]; operating system on user computing device (i.e. device parameter of a client device) time stamp when the request was transmitted from user device, in [0020], of the plurality of users, in [0024].)

Regarding claim 12, the rejection of claim 8 is incorporated and Shi in combination with Baha in view of San further teaches the method of claim 8:
wherein the predefined feedback comprises at least one of a click of the online content, a "like" or "dislike" action associated with the online content, and at least one of sharing the online content or forwarding to a website. (Shi teaches the logging of user activity and interactions of an online learner with content displayed, as depicted in Fig. 2 (i.e. comprises a “like” and sharing objects, to the user (i.e. a first user), in [0050]-[0051]; to capture user click on the content object during a predefined time as a positive example (i.e. predefined feedback action taken by the user), in [0057] and for sharing tag photo online content in a newsfeed, as depicted in Fig. 2, in .[0030] or shared URLs, in [0026])


wherein the determining of the recommended online content comprises: calling the set of trained parameters of the content recommendation model; (Shi teaches after obtaining the user and content features (i.e. a call for trained parameters) the online learner returns weights (i.e. trained parameters) that used for calculating the expected value, in [0040].)
based on the request features and for each item of a plurality of online items, determining a probability value that the user will perform a predetermined action over an online item; (Shi teaches after obtaining the user and content features the online learner returns weights (i.e. trained parameters based on request features) that used for calculating the expected value, in [0040] where the expected value is the probability the particular user my find the object engaging, in [0040]; where the user engagement history is capture for content objects as the features that include the CTR, in [0039]; the CTR being the click rate (i.e. predefined feedback action over an online content item), in [0038].)
selecting a predetermined number of online items from the plurality of online items that have highest probability values; and (Shi teaches ranks the candidate objects that have the highest expected value (i.e. probability value) and renders a predetermined number of candidate samples (i.e. select a predetermined number of online items), in [0049].)
identifying the selected online items as the recommended online content to display on the second client device. (Shi teaches candidate objects maybe recommended (i.e. identified selection of online items) to other users (i.e. includes second user) the viewing user may know (i.e. first user), in [0034]; where the objects are web-elements, as depicted in Fig. 2, delivered to a user’s client device (i.e. including a client device associated with the second user), as depicted in Fig. 1, in [0030].)

Claim 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Shi et al. (US Patent Application Publication No. 2013/0151539, hereinafter ‘Shi’) in view of Santhanam et al. (US 2014/0229679, hereinafter ‘San’).

Regarding independent claim 15 limitations, Shi teaches a computer-readable non-transitory storage medium, comprising:
a set of instructions for online content recommendation, wherein the set of instructions, when executed by a processor of a computer system, directs the processor to perform operations: (Shi teaches the instructions executed by a processing system that is a processing device (i.e. processor), in 0070: Furthermore, the above-described elements and operations can be comprised of instructions that are stored on storage media. The instructions can be retrieved and executed by a processing system…; and in 0067-0068: … Furthermore, hardware system 700 may include additional components, such as additional processors, storage devices, or memories. In one implementation, the operations of the embodiments described herein are implemented as a series of executable modules run by hardware system 700, individu­ally or collectively in a distributed computing environment; And for recommendation in social networking systems, in Abstract: In one embodiment, a system includes one or more comput­ing systems that implement a social networking environment containing a large number of heterogeneous objects type, each of the plurality of object types having varying features, the system implementing a generic object recommendation engine for scoring objects and recommending the objects to users of the social networking system…)
identifying request features from a user request associated with a first client device; (in 0033: …In particular embodiments, web servers 101 forward the requesting user's social networking ID and the page ID [claimed identifying request features from a user request associated with a first client device]. The page ID allows recommendation engine 112 to determine the context of the page [claimed identifying request features from a user request associated with a first client device], for example, whether the user is viewing his or her own profile page, another user's profile page, an event page, a photo page, a hub page, his or her inbox, a specific message thread, or the like. Based on the user ID and page ID, recommendation engine 112, or alternatively recommendation candidate index 301, may determine the people on the page and, in particular embodiments, the people who are the user's friends on the page. In the example of FIG. 2A, when the viewing user requests to view a page including a photo, recommendation candidate index 301 may deter­mine, based on the page ID, the people on the page, and by querying the social graph with the viewing user's ID and the people on the page, may determine the people in the photo­graph who are also friends with the user…

    PNG
    media_image1.png
    602
    780
    media_image1.png
    Greyscale


Examiner notes web-browsers are accessed from a user’s computer device, as disclosed by 0002: …. Typically, a web browser installed on a user's computing device facilitates access to and interaction with information [claimed identifying request features from a user request associated with a first client device] located at various network servers identified by, for example, associated uniform resource locators (URLs ). Conventional approaches to enable sharing of user-generated content include various informa­tion sharing technologies or platforms such as social net­working websites…; And as click interaction, in 00050: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions. Because of the large number of impressions and user interactions with recommended objects in social net­working system 100 [claimed identifying request features from a user request associated with a first client device], it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users of the social networking system. Examiner notes request features as any features associated with user interaction event on client device web-browser, in light of applicant’s Spec 0005)
caching, in a buffer, the request features; after the request features are cached in the buffer, receiving in real-time a predefined feedback from the first client device; (in 0050: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions [claimed receiving in real-time a predefined feedback from the first client device for updating model]. Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time [caching, in a buffer, the request features; after the request features are cached in the buffer] in order to reflect habits or preferences of users of the social networking system.)
determining, based upon whether the predefined feedback was received within an amount of time of a time interval, whether to discard the request features cached in the buffer or use the request features cached in the buffer for training sample generation; (determining to use the requested features as training samples, in 0051-00558: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed determining, based upon whether the predefined feedback was received within an amount of time of a time interval, … or use the request features cached in the buffer for training sample generation]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval, the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed an amount of time of a time interval,]. this disclosure con­templates a timeout period of any arbitrary duration… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…)
generating a training sample by combining in real-time (i) the request features identified from the user request, and (ii) the predefined feedback, (Shi teaches claimed generated training samples as negative and positive examples as depicted in Fig. 5, in 0057-0058: If the user clicks on the content object at Step 501, but does not further convert on the content object within the timeout period, online learner at Step 508 rates the interaction as a positive example [generating a training sample by combining in real-time (i) the request features identified from the user request, and (ii) the predefined feedback]… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…) 
the training sample corresponding to a predefined feedback action taken by a first user interacting with online content displayed on the first client device; (Shi teaches the logging of user activity and interactions of an online learner with content displayed to the user (i.e.  the online context displayed on the first user client device), in [0050]-[0051]: … Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users of the social networking system… At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time.; user interactions from user device, in 0002].)
updating a preexisting training database in real-time based on the training sample to generate an updated training sample, (Shi teaches logging user activity as updated data points used to update the model weights), in 0056: -0057: If the user converts on the content object by clicking an element of in the landing page of the content object, online learner 304 proceeds to Step 506. At Step 506, the weight of the positive example is altered depending on the type of conversion type. For example, if the landing page is the public search profile of a non-friend user, online learner 304 may consider sending a friend request to be a strong positive example,... If the user clicks on the content object at Step 501, but does not further convert on the content object within the timeout period, online learner at Step 508 rates the interaction as a positive example… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point…)
wherein prior to being updated based on the training sample received from the first client, the pre-existing training database includes a set of historical training samples; (Shi teaches the system includes a set of historical training samples as the pre-existing user’s previous viewing history (i.e. historical training samples stored in a pre-existing training database for utilization by the social networking system), in 0030: … In particular embodiments, social networking sys­tem utilizes a heuristic model based on the viewing user's previous viewing history to calculate an expected value for each user object candidate to be displayed to the viewing user. & 0024-0025: The physical servers may host functionality directed to the operations of social networking system 100. By way of example, social networking system 100 may host a website that allows one or more users, at one or more client devices 113, to view and post information, as well as communicate with one another via the website… The data store may comprise object store 102, which may store content and data relating to, and enabling, opera­tion of the social network environment as digital data objects including content objects. A data object, in a particular imple­mentation, is an item of digital information typically stored or embodied in a data file, database, or record…Logically, object store 102 corresponds to one or more of a variety of separate or integrated databases, such as relational databases and object-oriented databases, that maintain information as an integrated collection of logically related records or files stored on one or more physical systems.; and storing prior to the real-time logging of user activity and interactions (i.e. updated training samples) of content items on the display of the user (i.e. the user’s first client device), in 0050-0051: ... Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users of the social networking system. At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time...)
producing a set of trained parameters for an online content recommendation model based upon the updated training sample; (Shi teaches producing trained parameters as  weights of the model (i.e. computer learning model) as depicted in Fig. 5, in 0040: …Online learner 304 returns a model, that is, an array of values of varying weights, that is unique to the set of features for calculation of an expected value of the user/content object combination. In particular embodiments online learner 3 04 and recommendation engine [including claimed model parameter database]  utilize logistic regression to calculate the weights [producing a set of trained parameters for an online content recommendation model based upon the updated training sample] and expected value…This disclosure contemplates any suitable method of calculating the expected value of a user clicking or converting a content object given an input set of user and content fea­tures. In particular embodiments, online learner 304 includes a feedback mechanism for updating the model (weights) based on user interaction with rendered content objects [producing a set of trained parameters for an online content recommendation model based upon the updated training sample].; where the model parameters (i.e. weights) are stored in as an array set of trained parameters that define the regression model, in [0040]; And where the engine includes a data used to store information as the claimed database as depicted in Fig. 1, in 0027- 0029: …In particular embodiments, object store 102 may be implemented by any suitable physical system(s) including components, such as one or more database servers, mass storage media, media library systems, storage area networks, data storage clouds, and the like. In one example embodi­ment, object store 102 includes one or more servers, data­bases (e.g., MySQL), and/or data warehouses. Object store 102 may include data associated with different social networking system 100 users, client devices 113, web servers 101 as well as, in particular embodiments, data associated with various concepts…Object recommendation engine may determine, for any given user and any given object in object store 102, the expected probability that the particular user may find the object engaging…)
determining recommended online content for a second user with the online content recommendation model; and (Shi teaches the recommendation engine that updates in real-time and includes the online leaning components as claimed call for the set of trained parameters for real-time updates, in [0016]: …Particular embodiments relate to utilizing a real-time online learning object recommenda­tion engine to rank particular content objects based on their expected interest level to a particular user, and render the most interesting objects to users [claimed determined recommended content ]. In particular embodiments, the recommendation engine possesses an online learning com­ponent that logs whether a user converts, or acts upon, a particular content object after the initial display, or impres­sion, and updates the recommendation engine substantially in real time with the conversion or lack thereof; And performing update in real time in response (i.e. call for trained parameters) to user clicks or conversions to updated weights of model (i.e. recommendation model) as depicted in Fig, 5 (i.e. trained parameters), in [0050]: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions. Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time in order to reflect habits or preferences of users…; And  the system for recommending content to a plurality of users, including claimed second user associated with claimed second user device, in 0024: …By way of example, social networking system 100 may host a website that allows one or more users, at one or more client devices 113, to view and post information, as well as communicate with one another via the website. Hereinafter, the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases.)
sending the recommended online content to a second client device of the second user. (Shi teaches candidate objects maybe recommended to other users (i.e. includes second user) the viewing user may know (i.e. first user); where the objects are web-elements, as depicted in Fig. 2, in; And delivered to a user’s client device, as depicted in Fig. 1, in [0030]; Examiner notes that recommender systems send content to users in a network based on learned information, in 0002: Conventional approaches to enable sharing of user-generated content include various informa­tion sharing technologies or platforms such as social net­working websites. Such websites may include, be linked with, or provide a platform for applications enabling users to view "profile" pages created or customized by other users where visibility and interaction with such profiles by other users is governed by some characteristic set of rules; And recommending content to users based on disclosed online learning, in 0016: In particular embodiments, the social networking system may make object recommendations to users browsing the social networking web site. Particular embodiments relate to utilizing a real-time online learning object recommenda­tion engine to rank particular content objects based on their expected interest level to a particular user, and render the most interesting objects to users…; And in )
While Shi discloses the storing of interaction events provided to a user for interaction on a browser provided content and objects using a client device; and the use of a buffer to hold user content and receive user predetermined feedback as depicted in Fig.5; and removing data passed through the web servers associated with user request, in 0042: At Step 402, web server 101 forwards a set of infor­mation pertaining to the request to recommendation engine 112. As previously disclosed, web servers may send, at a minimum, the requester's user ID and the page ID of the requested page to recommendation engine 112. In particular embodiments, web server 101 may transmit the user ID, page ID, and a list of the users contained in the requested page. In particular embodiments, web server 101 may transmit the user ID, page ID, a list of users contained in the requested page, and a one or more services available on the page. In particular embodiments, recommendation engine 112 may add, remove, or additionally process any of the data passed to it from web servers 101.
 Shi does not expressly disclose discarding the samples that are observed as part of the even log as recited in the claim 15 limitation: determining, based upon whether the predefined feedback was received within an amount of time of a time interval, whether to discard the request features cached in the buffer…
San does expressly teach claim 15 limitation: determining, based upon whether the predefined feedback was received within an amount of time of a time interval, whether to discard the request features cached in the buffer… (in 0033-0034: In one embodiment, the scorer 201 generates engagement scores for entries of action data as they are generated by the action logger 105 and may update the engagement scores based on observed interactions with notifications... For example, entries of action data associated with dates longer than a threshold time from a current time have their engagement scores lowered or entries of action data associated with dates within a threshold time from the current time have their engagement scores boosted. Time-based biasing of engagement scores is used to manage the entries of action data stored in the action cache 104, as described in more detail below. The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing [claimed determining, based upon whether the predefined feedback was received within an amount of time of a time interval, whether to discard the request features cached in the buffer]... The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing [claimed determining, based upon whether the predefined feedback was received within an amount of time of a time interval, whether to discard the request features cached in the buffer]... When a trigger event is received, the purge mod­ule 202 removes a subset of the entries of action data from the action cache 105. In one embodiment, the number of entries removed is based on a number of new entries of action data expected to be stored in the action cache 104 within a speci­fied time period;  Examiner notes San teaches mentoring a plurality of users as depicted in Fig. 1)
Additionally San teaches the limitation:
producing a set of trained parameters for an online content recommendation model based upon the updated training sample; determining recommended online content for a second user with the online content recommendation model; and sending the recommended online content to a second client device of the second user. (in 0021: The social data aggregator 103 receives requests for information (such as for notifications) from a client device 100, determines information relevant for a user [claimed client device; including second user associated with a user device in a plurality as depicted in Fig. 1]  identified by a request [claimed determining recommended online content for a second user with the online content recommendation model], and sends the determined information to the client device 100 [claimed sending …to a second device of the second user of the plurality depicted in Fig. 1 in a social network]. The social data aggregator 103 also receives data from users including uploaded content [claimed based upon the updated training sample]… The data received from the users implicitly and explicitly provides information to the social data aggregator 103 describing actions performed by users. Based on the information describing actions performed by the users, the social data aggregator 103 determines the notifications of actions that are relevant for users [determining recommended online content for a second user with the online content recommendation model; and sending the recommended online content to a second client device of the second user].; And in 0027-0029: The newsfeed manager 204 processes requests for notifications from social networking system users and gener­ates notifications for the requesting social networking system users. To generate notifications, the newsfeed manager 204 requests entries of action data associated with users or objects connected to a requesting user from the cache manager 205. Based on entries of action data received from the cache manger, … In the embodiment shown by FIG. 2, the cache manager 205 comprises a scorer 201, a purge module 202, a ranker 203, a rules engine 206, and a remote data manager 208… The scorer 201 determines an engagement score for each entry of action data stored in the action cache 104 . The engagement score is a measure of the predicted level of inter­action with a notification describing the entry of action data when displayed to a user requesting the notification… The engagement score for an entry of action data may be based on both the historical engagement observed for previously presented notifications including the action data as well as the predicted engagement for a notification including the entry of action data [claimed producing a set of trained parameters for an online content recommendation model based upon the updated training sample]…)
The Shi and San references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in online content using real-time interaction event data to train  and develop learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art caching training examples based on a predetermined time interval as user interactions with browser contents and objects associated with a social media application to train a learning model  as disclosed by San with the method for collecting training examples as online interaction events and using the monitored interaction events for training content recommendation models disclosed by Shi.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of San and Shi in order facilitate data caching, in particular, to caching data describing actions as observed interactions and factors in a social net­working system (San, 0001); Doing so allows a machine-learned model to generate engagement scores based on one or more of the factors and the set of observed interactions; where by observing the interactions between users and notifications including entries of action data, the machine-learned model may be adjusted to improve future scoring (San, 0032).

	
Regarding claim 16, the rejection of claim 15 is incorporated and Shi in combination with San further teaches the 
wherein the operations comprising: receiving in real-time the user request for the online content from the first client device; and (Shi teaches receiving the request for page context used to generate a list of candidate objects, in [0031] and a click to render a page, in [0054]; and user request for content is received when the when web content is requested for display on client device, in [0033].)
caching the request features for a predetermined amount of time; (Shi teaches the content features as the aggregated statistic feature determined by captured by user clicks (i.e. request feature data), in [0038]; where the impressions features are collected and stored for a predefined period of time are used, in claim 11 & [0051]-[0052]; and as depicted in Fig. 5.)

Regarding claim 17, the rejection of claim 16 is incorporated and Shi in combination with San further teaches the computer-readable non-transitory storage medium of claim 16:
wherein the user request is received from the first client device when the first client device opens a user interface to load the online content, and (Shi teaches the user request is received by user requesting a page from at the first client device to display objects to the user (i.e. opens on the first client device user interface, in [0033], to render requested objects to a particular user (i.e. first user) [0051].)
the request features comprises at least one of demographic information of the user, device parameters of the first client device, and a timestamp showing a time that the user request occurs. (Shi teaches the request of features comprise demographic features about requesting user, in [0039]; operating system on user computing device (i.e. device parameter of the first client device) time stamp when the request was transmitted from user device, in [0020].)

wherein the predefined feedback comprises at least one of a click of the online content, a "like" or "dislike" action associated with the online content, and at least one of sharing the online content or forwarding to a website. (Shi teaches the logging of user activity and interactions of an online learner with content displayed, as depicted in Fig. 2 (i.e. comprises a “like” and sharing objects, to the user (i.e. a first user), in [0050]-[0051]; to capture user click on the content object during a predefined time as a positive example (i.e. predefined feedback action taken by the user), in [0057] and for sharing tag photo online content in a newsfeed, as depicted in Fig. 2, in .[0030] or shared URLs, in [0026])

Regarding claim 20, the rejection of claim 15 is incorporated and Shi in combination with San further teaches the computer-readable non-transitory storage medium of claim 15:
wherein the operations comprise identifying second request features from a second user request; caching, in the buffer, the second request features; (claimed plurality of user as depicted Fig. 1 & Fig. 3, in 0018-0020: As FIG. 1 illustrates, particular embodiments may operate in conjunction with a network environment comprising social network system 100 and cli­ent devices 113a-c, as well as, in some embodiments, one or more third party web application servers 140. Client devices 113a-c, web servers 40, and third-party websites 140 may be operably connected to the network environment and Internet 120 via a network service provider, a wireless carrier, a set of routers or networking switches, or any other suitable means... By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser or operating system running on the user's client computing device 113. The request may also include location information identifying a geographic location of the user's client device or a logical network loca­tion of the user's client device, as well as timestamp identi­fying when the request was transmitted.; And in  0050: FIG. 5 illustrates an example to update weights of the model in online learner 304 in response to user clicks or conversions [claimed the operations comprise identifying second request features from a second user request from second user device]. Because of the large number of impressions and user interactions with recommended objects in social net­working system 100, it is imperative that the model generated by online learner 304 stay up to date in substantially real time [caching, in the buffer, the second request features] in order to reflect habits or preferences of users [including claimed second user] of the social networking system.)
after the second request features are cached in the buffer, determining, based upon whether second predefined feedback was received within a second amount of time of a second time interval, whether to discard the second request features cached in the buffer or use the second request features cached in the buffer for training sample generation; and responsive to determining that the second predefined feedback has not been received within the second amount of time of the second time interval, … (determining to use the requested features as training samples, in 0051-00558: At Step 500, a particular content object is rendered on the display of a particular user. Online learner 304 begins logging the user's activity and interactions with the rendered content object for a predetermined amount of time [claimed after the second request features are cached in the buffer, determining, based upon whether second predefined feedback was received within a second amount of time of a second time interval, whether to … use the second request features cached in the buffer for training sample generation]. In par­ticular embodiments, a timeout timer is started upon render­ing the content object to the user, also called "registering an impression. At Step 501, online learner 304 waits for the user to click on the particular content object. If no click is received and the timeout timer expires at the end of the predetermined interval [claimed responsive to determining that the second predefined feedback has not been received within the second amount of time of the second time interval], the process assumes the particular content object was not interesting to the user, and registers the impression as a negative example in Step 510. In particular embodiments, the predetermined interval is 15 minutes [claimed second amount of time of a second time interval associated with the second user event interactions] this disclosure con­templates a timeout period of any arbitrary duration… At Step 509, online learner updates the weights in the model. As previously described, the model weights may be obtained through logistic regression, and the positive or negative example may fed into the model as another data point. Because online learner 304 is aware of the user features for the user interacting with the content object, as well as the content features, the data point fed into online learner 304 can accurately encapsulate any correlative or casual relationships between the user and the content object…; And claimed second user in a plurality captured using a userID, in 0018-0020.)
While Shi discloses the storing of interaction events provided to a user for interaction on a browser provided content and objects using a client device. 
 Shi does not expressly disclose discarding the samples that are observed as part of the even log as recited in the claim 20 limitation: determining, based upon whether … predefined feedback was received within a second amount of time of a second time interval, whether to discard the …request features cached in the buffer … responsive to determining that the … predefined feedback has not been 
San does expressly teach claim 20 limitation: determining, based upon whether … predefined feedback was received within a second amount of time of a second time interval, whether to discard the …request features cached in the buffer … responsive to determining that the … predefined feedback has not been received within the … amount of time of the … time interval, discarding the second request features identified from the second user request and cached in the buffer.  (in 0033-0034: In one embodiment, the scorer 201 generates engagement scores for entries of action data as they are generated by the action logger 105 and may update the engagement scores based on observed interactions with notifications... For example, entries of action data associated with dates longer than a threshold time from a current time have their engagement scores lowered or entries of action data associated with dates within a threshold time from the current time have their engagement scores boosted. Time-based biasing of engagement scores is used to manage the entries of action data stored in the action cache 104, as described in more detail below. The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing... The purge module 202 removes entries of action data from the action cache 104 in response to the social networking system 108 receiving a triggering event. Entries of action data may be removed from the action cache 104 by any suitable method, such as de-allocating, freeing, deleting, or de-indexing [claimed determining, based upon whether … predefined feedback was received within a second amount of time of a second time interval, whether to discard the …request features cached in the buffer … responsive to determining that the … predefined feedback has not been received within the … amount of time of the … time interval, discarding the second request features identified from the second user request and cached in the buffer]... When a trigger event is received, the purge mod­ule 202 removes a subset of the entries of action data from the action cache 105. In one embodiment, the number of entries removed is based on a number of new entries of action data expected to be stored in the action cache 104 within a speci­fied time period;  Examiner notes system, mentoring a plurality of users as depicted in Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shi and San for the same reasons disclosed above.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Patent Application Publication No. 2013/0151539) hereinafter ‘Shi’, in view of Bahadori et al. (US PG-Pub. No. 2008/0086558, hereinafter ‘Baha’), in further view of  Santhanam et al. (US 2014/0229679, hereinafter ‘San’) and in further view of Kegel et al. (US Patent Application Publication No. 2015/0020126) hereinafter ‘Kegel’.

Regarding claim 13, the rejection of claim 8 is incorporated and Shi in combination with Baha and White  further teaches the method of claim 8:
wherein the set of trained parameters of the online content recommendation model is output … of the regression training. (Shi teaches updating weights (i.e. trained parameters) that is outputted in response user clicks and conversions as depicted in Fig. 5, in [0050]; using a regression analysis for the Online learning to process the features (i.e. regression training), in [0040].)
Shi, Baha, and San do not expressly disclose claim 13 limitation:
… the online content recommendation model is output every predetermined number of iterations…
Kegel does teach claim 13 limitation:
… the online content recommendation model is output every predetermined number of iterations… (Kegel teaches the recommendation models, as depicted in Fig. 10, recommendations that are calculated an delivered to the user that repeats cycles daily (i.e. predetermined number of iterations of one day), in [0031].)
The Shi, Baha, San, and Kegel references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing an information processing method and system for training information retrieval and data processing models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the use predetermined number of iteration for generating model output as disclosed by Kegel with the system for building a data analysis models as collectively disclosed by Shi, Baha, and San.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to provide content based recommendations for recommending user items based captured preferences (Kegel, 0003). Doing so will allow the recommender system to provide personalized recommendations to client users (Kegel, 0002).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Patent Application Publication No. 2013/0151539) hereinafter ‘Shi,  in view of Santhanam et al. (US 2014/0229679, hereinafter ‘San’), and in further view of Kegel et al. (US Patent Application Publication No. 2015/0020126) hereinafter ‘Kegel’.

Regarding claim 19, the rejection of claim 15 is incorporated and in combination with Baha and White  further teaches the computer-readable non-transitory storage medium of claim 15:
wherein the set of trained parameters of the online content recommendation model is output… of regression training associated with producing the set of trained parameters.  . (Shi teaches updating weights (i.e. trained parameters) that is outputted in response user clicks and conversions as depicted in Fig. 5, in [0050]; using a regression analysis for the Online learning to process the features [claimed regression training associated with producing the set of trained parameters], in [0040] : … In particular embodiments online learner 3 04 and recommendation engine utilize logistic regression to calculate the weights and expected value. As commonly known in the art, logistic regression models logistic regression model are discrimina­tive classifiers for vectors of fixed dimensionality. In this example, the dimensions are the features. In particular embodiments, the logistic regression model may include derived features with represent non-linear combinations of other input features... In particular embodiments, Bayesian linear regression is uti­lized. In particular embodiments, online learner 304 and rec­ommendation engine 112 utilize quantile regression. In par­ticular embodiments, online learner 304 and recommendation engine 112 utilize nonparametric regres­sion. This disclosure contemplates any suitable method of calculating the expected value of a user clicking or converting a content object given an input set of user and content fea­tures. In particular embodiments, online learner 304 includes a feedback mechanism for updating the model (weights) based on user interaction with rendered content objects. This feedback mechanism is described in further detail with refer­ence to FIG. 5.)
Shi does not expressly disclose claim 19 limitation:
… the online content recommendation model is output every predetermined number of iterations…
Kegel does teach claim 19 limitation:
… the online content recommendation model is output every predetermined number of iterations…(Kegel teaches the recommendation models, as depicted in Fig. 10, recommendations that are calculated an delivered to the user that repeats cycles daily (i.e. predetermined number of iterations of one day), in [0031.)
The Shi, San, and Kegel references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing an information processing method and system for training information retrieval and data processing models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the use predetermined number of iteration for generating model output as disclosed by Kegel with the method of prediction modeling as disclosed by collectively by Shi and San.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to provide content based recommendations for recommending user items based captured preferences (Kegel, 0003). Doing so will allow the recommender system to provide personalized recommendations to client users (Kegel, 0002).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below:
Kidron (US Pub. No. 20140223099): teaches that the cache items maybe delete based on time, space or any rule, in 0079.
Shumpert (US Patent Application Publication No. 2016/0342903): teaches a model store as a repository that is considered a model parameter database, for all trained models comprising learned parameters (i.e. trained parameters) that can be sent from, that is saved by, and retrieved from a learning and prediction component, in [0134].
Huang et al (US Pub. No. 2012/0309376) teaches processing data from networked environments where the amount of time is recited as a frequency of information download each time based on the memory capacity of the system, in [0023]-[0028]. 
Glass et al (US Patent Application Pub. No. 2014/0279736): Glass teaches a content recommendation system that using user behavior metrics to personalize content to the user, in [0024]-[-0042].
Zheng et al. (US Patent Application Pub. No. 2015/0112918): Zheng teaches recommending content to users uses a database of features and model attributes, in that can be updated and retrieved when the model needs to be refined, that is trained [0055]-[0069]  and tracking the weights associated with the system attributes for training the model and integrating the user behavior data, in [0064]-[0070].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/O.O.A./              Examiner, Art Unit 2126     
                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                         
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129